The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/011,028 filed on September 3, 2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant' s submissions of the Information Disclosure Statements dated 9/3/2020 and 5/28/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-15, 19, 21, 23-26 and 31-32 of U.S. Patent No. 10,802,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table and comments below:
Instant Application 17/011028
Patent 10,802,251 B2
Explanation as needed
A photographing optical lens assembly for telephoto comprising five lens elements, the five lens elements being, in order from an object side to an image side along an optical axis:


a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element; each of the five lens elements 





having an object-side surface facing towards the object side and an image-side surface facing towards the image side;

wherein the first lens element has positive refractive power; 

the third lens element has the image-side surface being concave in a paraxial region thereof;
























at least one of the object-side surface and the image-side surface of at least one of the lens elements is aspheric and comprises at least one inflection point;





















wherein a sum of axial distances between each of adjacent lens elements of the photographing optical lens assembly is ΣAT, an axial distance between the image-side surface of the fifth lens element and an image surface is BL, and the following conditions are satisfied:

0 < ΣAT/BL < 0.50;















a refractive power of the first lens element is P1, a refractive power of the second lens element is P2, a refractive power of the third lens element is P3, a refractive power of the fourth lens element is P4, … and the following conditions are satisfied:

|P4| < |P1|;
|P3| <|P2|; 


a half of a maximum field of view of the photographing optical lens assembly is HFOV, and the following conditions are satisfied:

|tan(HFOV)| < 0.29.

1. A photographing optical lens assembly for telephoto comprising, in order from an object side to an image side along an optical axis: 
… wherein, the photographing optical lens assembly has a total of five lens elements
a first lens element having positive refractive power; a second lens element having negative refractive power; a third lens element … a fourth lens element; and a fifth lens element; 






a first lens element having positive refractive power;

3. wherein the third lens element has an image-side surface being concave in a paraxial region thereof.
























12. wherein at least one surface of at least one of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element comprises at least one inflection point.




















1. a sum of axial distances between every two of the lens elements of the photographing optical lens assembly that are adjacent to each other is ΣAT, an axial distance between an image-side surface of the fifth lens element and an image surface is BL, 
and the following conditions are satisfied:

0<ΣAT/BL<0.68.
10. 0<ΣAT/BL<0.50.












7. wherein a refractive power of the first lens element is P1, a refractive power of the second lens element is P2, a refractive power of the third lens element is P3, a refractive power of the fourth lens element is P4, … and the following condition is satisfied:

|P1|>|P4|;
|P2|>|P3|;


12. a half of a maximum field of view of the photographing optical lens assembly is HFOV, and the following condition is satisfied:

|tan(HFOV)|<0.50.
The double patenting rejection of claim 1 of the instant application is over claim 7 of the patent which depends on and thus contains all of the limitations of claim 1.











all lens elements in a photographing optical lens assembly have an object-side surface and an image-side surface



Claim 7 of the patent teaches claim 1 of the instant application, except for the shape of the image-side surface of the third lens.

Claim 3 of the patent teaches that “the third lens element has an image-side surface being concave in a paraxial region thereof.”

There are only 3 shapes the image-side surface could be, convex, planar or concave.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of these shapes for the image-side surface of the 3rd lens and the results thereof would have been predictable.
In order for a lens to have an inflection point is must also be aspheric.

Claim 7 of the patent teaches claim 1 of the instant application except for a surface of a lens element being aspheric and having an inflection point. 

Claim 12 of the patent teaches “at least one surface of at least one of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element comprises at least one inflection point”

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form at least one surface of at least one lens to be aspheric and have an inflection point, as taught by claim 12, in order to reduce the spherical aberrations of the lens assembly.

Claim 7 of the patent teaches claim 1 of the instant application except that it teaches a broader range for ΣAT/BL that encompasses the slightly smaller claimed range of 0 < ΣAT/BL < 0.50.

Claim 10 teaches 0 < ΣAT/BL < 0.50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of ΣAT/BL that is within the slightly narrower range of 0 < ΣAT/BL < 0.50 as taught by claim 10, because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”















Claim 7 of the patent teaches claim 1 of the instant application except for  |tan(HFOV)| < 0.29.


Claim 12 teaches 
|tan(HFOV)|<0.50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of |tan(HFOV)| that is within a slightly narrower range of |tan(HFOV)|< 0.29 than the range taught by claim 12, because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
2. wherein the second lens element has negative refractive power; 
the fourth lens element has positive refractive power.
1. a second lens element having negative refractive power

2. wherein the fourth lens element has positive refractive power.



There are only 3 refractive powers the fourth lens could have, negative, positive or zero.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the fourth lens element to have a positive refractive power as taught by claim 2 of the patent, because it has been held that choosing amongst a finite number of options would have been obvious to one of ordinary skill in the art, so long as the results thereof being predictable.
3. wherein the third lens element has positive refractive power.

There are only 3 refractive powers the third lens could have, negative, positive or zero.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the third lens element to have a positive refractive power, because it has been held that choosing amongst a finite number of options would have been obvious to one of ordinary skill in the art, so long as the results thereof being predictable.
4. wherein the second lens element has the image-side surface being concave in a paraxial region thereof; 
















the third lens element has the object-side surface being convex in a paraxial region thereof.




















1. a third lens element having an object-side surface being convex in a paraxial region thereof
There are only 3 shapes the image-side surface of the second lens could have, convex, concave or planar.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the image side of the second lens element to have a concave shape in the paraxial region thereof because it has been held that choosing amongst a finite number of options would have been obvious to one of ordinary skill in the art, so long as the results thereof being predictable.
5. wherein the fifth lens element has the image-side surface being concave in a paraxial region thereof 

















and comprising at least one convex shape in an off-axis region thereof.
4. wherein the fifth lens element has an image-side surface being concave in a paraxial region thereof.

















13. a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fifth lens element
There are only 3 shapes the image-side surface of the fifth lens could have, convex, concave or planar.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the image side of the fifth lens element to have a concave shape in the paraxial region thereof as taught by claim 4, because it has been held that choosing amongst a finite number of options would have been obvious to one of ordinary skill in the art, so long as the results thereof being predictable.

A surface that is concave on axis and has an inflection point will be convex in an off-axis region.


it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the fifth lens to have at least one inflection point, in order to reduce spherical aberrations in the lens assembly.
6. wherein a curvature radius of the object-side surface of the second lens element is R3, a curvature radius of the image-side surface of the second lens element is R4, and the following condition is satisfied:
-10.0 < (R3+R4)/(R3-R4) < 0.20
15. a curvature radius of the object-side surface of the second lens element is R3, a curvature radius of an image-side surface of the second lens element is R4,… and the following conditions are satisfied: 
-10.0 < (R3+R4)/(R3-R4) < 0.20
R3 and R4 are both art-recognized effective variables because together with the thickness and refractive index of the lens they determine the refractive power and spherical aberrations of the second lens element. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose R3 and R4 such that 
-10.0 < (R3+R4)/(R3-R4) < 0.20
as taught by claim 15, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
7. wherein a maximum optical effective radius of the object-side surface of the first lens element is Y11, a maximum optical effective radius of the image-side surface of the fifth lens element is Y52, and the following condition is satisfied:

0.55 < |Y52/Y11| < 1.0.
6. wherein a maximum optical effective radius of an object-side surface of the first lens element is Y11, a maximum optical effective radius of the image-side surface of the fifth lens element is Y52, and the following condition is satisfied:

0.55<|Y52/Y11|<1.0.

8. wherein an axial distance between the third lens element and the fourth lens element is T34, an axial distance between the fourth lens element and the fifth lens element is T45, … and
the following conditions are satisfied:

0.30 < T34/T45 < 3.50; and

the sum of axial distances between each of adjacent lens elements of the photographing optical lens assembly is ΣAT, the axial distance between the image-side surface of the fifth lens element and the image surface is BL, and
the following conditions are satisfied:

0<ΣAT/BL ≤ 0.29.

19. wherein the axial distance between the third lens element and the fourth lens element is T34, the axial distance between the fourth lens element and the fifth lens element is T45, and the following condition is satisfied:

0 ≤ T34/T45 < 5.50

1. a sum of axial distances between every two of the lens elements of the photographing optical lens assembly that are adjacent to each other is ΣAT, an axial distance between an image-side surface of the fifth lens element and an image surface is BL…

0<ΣAT/BL<0.68.




9. wherein a focal length of the first lens element is f1, a focal length of the fourth lens element is f4, … the following conditions are satisfied:

0 < |f1/f4| < 0.75; and

a maximum optical effective radius of the image-side surface of the fifth lens element is Y52, an entrance pupil diameter of the photographing optical lens assembly is EPD, and

0.30 < |(2xY52)/EPD < 1.0
15. a focal length of the first lens element is f1, a focal length of the fourth lens element is f4,
… and the following conditions are satisfied:

0 < |f1/f4| < 0.75;

9. wherein a maximum optical effective radius of the image-side surface of the fifth lens element is Y52, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition is satisfied:

0.30<|(2×Y52)/EPD|<1.0.

10. wherein the refractive power of the first lens element is P1, the refractive power of the second lens element is P2, the refractive power of the third lens element is P3, the refractive power of the fourth lens element is P4, a refractive power of the fifth lens element is P5, and the following conditions are satisfied:
|P1| > |P3|;
|P1| > |P4|;
|P1| > |P5|;
|P2| > |P3|;
|P2| > |P4|; and
|P2| > |P5|.
7. wherein a refractive power of the first lens element is P1, a refractive power of the second lens element is P2, a refractive power of the third lens element is P3, a refractive power of the fourth lens element is P4, a refractive power of the fifth lens element is P5, and the following condition is satisfied:

|P1|>|P3|;
|P1|>|P4|;
|P1|>|P5|;
|P2|>|P3|;
|P2|>|P4|; and
|P2|>|P5|.

11. wherein the five lens elements of the photographing optical lens assembly are made of plastic material; 















both of the object-side surface and the image-side surface of each of the lens elements of the photographing optical lens assembly are aspheric; 



the photographing optical lens assembly further comprises:
an aperture stop, wherein an axial distance between the aperture stop and the image-side surface of the fifth lens element is SD, an axial distance between the object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, and the following condition is satisfied:
0.60 < SD/TD < 0.98.
11. all of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element are made of plastic materials













24. wherein both of an object-side surface and an image-side surface of each of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element are aspheric

26. further comprising: an aperture stop, wherein an axial distance between the aperture stop and an image-side surface of the fifth lens element is SD, an axial distance between an object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, and the following condition is satisfied:
0.60<SD/TD<0.98.
Plastic is amongst the known materials for lenses in lens assemblies. It has been held that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  Further it has been held that the selection of a known plastic to make a container of a type made of plastics prior to the invention is obvious  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Aspheric surfaces reduce the spherical aberrations of a lens assembly.






12. wherein at least three of the five lens elements have an Abbe number smaller than 30.0; 





there is an air space between each of adjacent lens elements of the photographing optical lens assembly.
11. wherein at least three of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element have an Abbe number smaller than 30.0

1. there is an air space between every two lens elements of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element that are adjacent to each other

13. The photographing optical lens assembly of claim 1, wherein a focal length of the photographing optical lens assembly is f, a vertical distance between an inflection point closest to the optical axis on the object-side surface of the fourth lens element and the optical axis is Yc41, a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fourth lens element and the optical axis is Yc42, a vertical distance between an inflection point closest to the optical axis on the object-side or image-side surface of the fourth lens element and the optical axis is Yc4x, and
the following condition is satisfied:

0.05<(10×Yc4x)/f<2.5 wherein x=1 or 2.
13. The photographing optical lens assembly of claim 1, wherein a focal length of the photographing optical lens assembly is f, a vertical distance between an inflection point closest to the optical axis on an object-side surface of the fourth lens element and the optical axis is Yc41, a vertical distance between an inflection point closest to the optical axis on an image-side surface of the fourth lens element and the optical axis is Yc42, 






…and the following condition is satisfied:

0.05<(10×Yc4x)/f<2.5 … wherein x=1 or 2.

14. The photographing optical lens assembly of claim 1, wherein a focal length of the photographing optical lens assembly is f, a vertical distance between an inflection point closest to the optical axis on the object-side surface of the fifth lens element and the optical axis is Yc51, a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fifth lens element and the optical axis is Yc52, a vertical distance between an inflection point closest to the optical axis on the object-side or image-side surface of the fifth lens element and the optical axis is Yc5x, and the following condition is satisfied:

0.05<(10×Yc5x)/f<2.5, wherein x=1 or 2.
13. The photographing optical lens assembly of claim 1, wherein a focal length of the photographing optical lens assembly is f, … a vertical distance between an inflection point closest to the optical axis on an object-side surface of the fifth lens element and the optical axis is Yc51, a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fifth lens element and the optical axis is Yc52, 





and the following condition is satisfied:

0.05<(10×Yc5x)/f<2.5, wherein x=1 or 2.

15. The photographing optical lens assembly of claim 1, further comprising at least one reflective element on the optical axis.
14. further comprising: at least one prism on the optical axis
A prism is a reflective element that would be obvious to introduce to the lens assembly so that the optical path can be re-directed.
16. An image capturing apparatus, comprising:
the photographing optical lens assembly of claim
1; and
an image sensor disposed on the image surface of the photographing optical lens assembly.
31. An image capturing apparatus, comprising: the photographing optical lens assembly of claim 15; and an image sensor, wherein the image sensor is disposed on an image surface of the photographing optical lens assembly.
It would have been obvious to incorporate an image sensor at the image surface of the lens assembly such the apparatus is an image capturing apparatus for the purpose of recording the image imaged by the lens assembly.
17. An electronic device, comprising: the image capturing apparatus of claim 16.
32. An electronic device, comprising: the image capturing apparatus of claim 31.
It would have been obvious to incorporate the image capturing apparatus into an electronic device as taught by claim 32 for the purpose of providing a camera for an electronic device such as a phone or tablet.
18. A photographing optical lens assembly for telephoto comprising five lens elements, the five lens elements being, in order from an object side to an image side along an optical axis:
a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element; 






each of the five lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side;


wherein the first lens element with positive refractive power 

has the object-side surface being convex in a paraxial region thereof; 
















at least one of the object-side surface and the image-side surface of at least one of the lens elements is aspheric and comprises at least one inflection point;

























wherein a sum of axial distances between each of adjacent lens elements of the photographing optical lens assembly is ΣAT, an axial distance between the image-side surface of the fifth lens element and an image surface is BL, 
and the following conditions are satisfied:

0<ΣAT/BL<0.50;















a refractive power of the first lens element is P1, a refractive power of the second lens element is P2, a refractive power of the third lens element is P3, a refractive power of the fourth lens element is P4, 

|P4|<|P1|;
|P3|<|P2|;



a half of a maximum field of
view of the photographing optical lens assembly is HFOV, 

|tan(HFOV)|≤0.29; 




















a focal length of the first lens element is f1, a central thickness of the second lens element is CT2,
0<f1/CT2<5.50.
1. A photographing optical lens assembly for telephoto comprising, in order from an object side to an image side along an optical axis: 
… wherein, the photographing optical lens assembly has a total of five lens elements
a first lens element having positive refractive power; a second lens element having negative refractive power; a third lens element … a fourth lens element; and a fifth lens element; 








a first lens element having positive refractive power;




















12. wherein at least one surface of at least one of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element comprises at least one inflection point.
























1. a sum of axial distances between every two of the lens elements of the photographing optical lens assembly that are adjacent to each other is ΣAT, an axial distance between an image-side surface of the fifth lens element and an image surface is BL, 
and the following conditions are satisfied:

0<ΣAT/BL<0.68.
10. 0<ΣAT/BL<0.50.













7. wherein a refractive power of the first lens element is P1, a refractive power of the second lens element is P2, a refractive power of the third lens element is P3, a refractive power of the fourth lens element is P4, … and the following condition is satisfied:

|P1|>|P4|;
|P2|>|P3|;

12. a half of a maximum field of view of the photographing optical lens assembly is HFOV, and the following condition is satisfied:

|tan(HFOV)|<0.50.


















1. a central thickness of the second lens element is CT2, a focal length of the first lens element is f1,
0<f1/CT2≤0.58.
The double patenting rejection of claim 18 of the instant application is over claim 7 of the patent which depends on and thus contains all of the limitations of claim 1.










all lens elements in a photographing optical lens assembly have an object-side surface and an image-side surface




Claim 7 of the patent teaches claim 1 of the instant application, except for the shape of the object-side surface of the first lens.

There are only 3 shapes the image-side surface could be, convex, planar or concave.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of these shapes for the image-side surface of the first lens and the results thereof would have been predictable.

In order for a lens to have an inflection point is must also be aspheric.

Claim 7 of the patent teaches claim 1 of the instant application except for a surface of a lens element being aspheric and having an inflection point. 

Claim 12 of the patent teaches “at least one surface of at least one of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element comprises at least one inflection point”

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form at least one surface of at least one lens to be aspheric and have an inflection point, as taught by claim 12, in order to reduce the spherical aberrations of the lens assembly.

Claim 7 of the patent teaches claim 1 of the instant application except that it teaches a broader range for ΣAT/BL that encompasses the slightly smaller claimed range of 0 < ΣAT/BL < 0.50.

Claim 10 teaches 0 < ΣAT/BL < 0.50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of ΣAT/BL that is within the slightly narrower range of 0 < ΣAT/BL < 0.50 as taught by claim 10, because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”














Claim 7 of the patent teaches claim 1 of the instant application except for  |tan(HFOV)| < 0.29.


Claim 12 teaches 
|tan(HFOV)|<0.50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of |tan(HFOV)| that is within a slightly narrower range of |tan(HFOV)|< 0.29 than the range taught by claim 12, because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
19. wherein the second lens element with negative refractive power 

has the object-side surface being concave in a paraxial region thereof.
1. a second lens element having negative refractive power;


15. a second lens element with negative refractive power having an object-side surface being concave in a paraxial region thereof;
There are only 3 shapes the object side surface of the second lens could be, convex, planar or concave.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of these shapes for the object-side surface of the second lens and the results thereof would have been predictable.
20. wherein the second lens element has the image-side surface being concave in a paraxial region thereof; 











the sum of axial distances between each of adjacent lens elements of the photographing optical lens assembly is ΣAT, the axial distance between the image-side surface of the fifth lens element and the image surface is BL, and the following condition is satisfied:
0<ΣAT/BL<0.40.
15. a second lens element with negative refractive power having an object-side surface being concave in a paraxial region thereof










1. a sum of axial distances between every two of the lens elements of the photographing optical lens assembly that are adjacent to each other is ΣAT, an axial distance between an image-side surface of the fifth lens element and an image surface is BL, and the following conditions are satisfied: …
0<ΣAT/BL<0.68.
10. 0 < ΣAT/BL < 0.50.

There are only 3 shapes the image-side surface of the second lens could be, convex, planar or concave.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of these shapes for the image-side surface of the second lens and the results thereof would have been predictable.

Claim 7 of the patent teaches claim 20 of the instant application except that it teaches a broader range for ΣAT/BL that encompasses the slightly smaller claimed range of 0 < ΣAT/BL < 0.40.

Claim 10 teaches 0 < ΣAT/BL < 0.50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of ΣAT/BL that is within the slightly narrower range of 0 < ΣAT/BL < 0.40 as taught by claim 10, because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
21. wherein the fourth lens element has the image-side surface being concave in a paraxial region thereof.

There are only 3 shapes the image-side surface of the fourth lens could be, convex, planar or concave.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of these shapes for the image-side surface of the fourth lens and the results thereof would have been predictable.

22. wherein an axial distance between the third lens element and the fourth lens element is T34, an axial distance between the fourth lens element and the fifth lens element is T45, and the following condition is satisfied:
0.30<T34/T45<3.50.
19. an axial distance between the third lens element and the fourth lens element is T34, an axial distance between the fourth lens element and the fifth lens element is T45, and the following condition is satisfied:
0.30<T34/T45<5.50.

23. wherein a maximum optical effective radius of the image-side surface of the fifth lens element is Y52, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition is satisfied:
0<|(2×Y52)/EPD|<1.0.
21. wherein a maximum optical effective radius of an image-side surface of the fifth lens element is Y52, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition is satisfied:
0<|(2×Y52)/EPD|<1.20.

24. wherein an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, and the following condition is satisfied:
0<(V2+V3+V4+V5)/4<35.0.
23. wherein an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, and the following condition is satisfied:
0<(V2+V3+V4+V5)/4<28.0.

25. wherein a maximum image height of the photographing optical lens assembly is lmgH, an entrance pupil diameter of the photographing optical lens assembly is EPD, and
the following condition is satisfied:
0.30<ImgH/EPD<1.20.
25. wherein a maximum image height of the photographing optical lens assembly is ImgH, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition is satisfied:

0.30<ImgH/EPD<1.20.

26. further comprising:
an aperture stop disposed on an object side of the first lens element.
8. an aperture stop located between an imaged object and the first lens element.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an aperture stop between the imaged object and the first lens element to reduce stray light entering the lens assembly. 
27. further comprising:
at least one prism, wherein an axial distance between the object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, a sum of light path lengths on the optical axis in the at least one prism is TP, and the following condition is satisfied:
0.20<TD/TP<2.0.
14. further comprising: at least one prism on the optical axis, wherein an axial distance between an object-side surface of the first lens element and the image-side surface of the fifth lens element is TD, a sum of light path lengths on the optical axis in the at least one prism is TP, and the following condition is satisfied:
0.20<TD/TP<2.0.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a prism in the lens assembly for the purpose of re-directing the light.


Regarding claims 7-9, 11-14 and 22-27 the present claims are obvious over the combination of claims in the patent because they all involve routine optimization of results-effective variables with predictable results, and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay et al. USPGPub 2016/0044250 A1 (hereafter Shabtay) in view of Tsai et al. USPGPub 2014/0300975 (hereafter Tsai), Teraoka USPGPub 2014/0233111 (hereafter Teraoka) and Suzuki  et al. US 7,889,442 B2 (hereafter Suzuki) (each of which has been cited in an IDS).
Regarding claim 1, Shabtay teaches (Table 2, Figure 10A) “A photographing optical lens assembly (Fig. 10A, Table 2, see paragraph 2 “digital cameras”) for telephoto (paragraph [0073] “FIG. 10A shows a Tele lens module”) comprising five lens elements (paragraph [0073]: “a five-element Tele lens unit”), the five lens elements being, in order from an object side to an image side along an optical axis (from left to right along the optical axis thereof in Fig. 10A):
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4) and a fifth lens element (L5); each of the five lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side (the object-side and image-side surfaces thereof);
wherein the first lens element has positive refractive power (see shape in Fig. 10A, and data thereof in Table 2, the focal length of L1 can be estimated therefrom to be about 9.92 mm, which is positive); …at least one of the object-side surface and the image-side surface of at least one of the lens elements is aspheric (see aspheric data of surfaces 2-11 in Table 3, which are all of the lens surfaces in Table 2) and comprises at least one inflection point ();
wherein a sum of axial distances between each of adjacent lens elements of the photographing optical lens assembly is ΣAT (this sum is 1.269 mm given the data in Table 2, i.e. the sum of the distances of surfaces 3,5,7 and 9), an axial distance between the image-side surface of the fifth lens element and an image surface is BL (this distance is the sum of the distances of surfaces 11-14 in Table 2, and thus equal to 7.369), a refractive power of the first lens element is P1, a refractive power of the second lens element is P2, a refractive power of the third lens element is P3, a refractive power of the fourth lens element is P4 (The focal lengths of the five lenses can be estimated from the data in Table 2 using a matrix calculation to be f1=9.92, f2=-8.43, f3=12.91, f4=26.76, f5=15.105. The refractive powers of each of the elements are equal to the inverse of their focal lengths), a half of a maximum field of view of the photographing optical lens assembly is HFOV (e.g. paragraph 8 “a narrow FOV (Tele sub-camera") ... typical .. a FOV of 70-80°” and thus a HFOV of 35-40°, where the tele lens such as 10a, Table 2, would be narrow, smaller HFOV than that.), and the following conditions are satisfied:
0 < ΣAT/BL < 0.50 (this expression is 0.17 given the values above);
|P4| < |P1| (f4=-26.76, f1=9.92 so |P4|<|P1|);
|P3| < |P2| (f3=12.91, f2=-8.43 so |P3|<|P2|).”

However, Shabtay Fig. 10a does not teach “the third lens element has the image-side surface being concave in a paraxial region thereof.” Instead the image side surface of the third lens is nearly flat, r=-147.731, but slightly convex.
Tsai Fig. 3, Table 3 teaches a five lens assembly, first lens positive, second lens negative, where the third lens element has an object-side surface being convex in a paraxial region thereof (see Fig. 3 and Table 3, surface 6 is convex on axis) and wherein the third lens element has an image-side surface being concave in a paraxial region thereof (see Fig. 3 and Table 3 surface 7 is concave on axis).
Teraoka teaches (paragraph 143) “It is to be understood, however, that even though numerous characteristics and advantages of the present embodiments have been set forth in the foregoing description, together with details of the structures and functions of the embodiments, the disclosure is illustrative only, and changes may be made in detail, especially in matters of shape, size, and arrangement of parts”.
Thus Shabtay differs in the shape of the image-side of the third lens, as being slightly convex in a paraxial region, rather than concave. Tsai teaches a similar 5 lens assembly where the third lens is meniscus, concave to the image-side. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the third lens be positive meniscus, concave to the image-side as taught by Tsai, in the lens assembly of the above combination, since Teraoka teaches that in such a lens assembly changes may be made in detail, especially in matters of shape, size, and arrangement of parts (paragraph 143), and furthermore since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
However, Shabtay does not disclose “at least one of the object-side surface and the image-side surface of at least one of the lens elements … comprises at least one inflection point.” 
Tsai teaches " at least one of the object-side surface and the image-side surface of at least one of the lens elements … comprises at least one inflection point (paragraph 31 “At least one inflection point is formed on at least one of the object-side surface and the image-side surface of at least one of the first through fifth lens elements”).”
Tsai further teaches (paragraph 31) “At least one inflection point is formed on at least one of the object-side surface and the image-side surface of at least one of the first through fifth lens elements. Therefore, it is favorable for reducing the incident angle of the off-axis field on the image plane so as to further correct the aberration of the off-axis field.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lens assembly of Shabtay with at least one inflection point on at least one surface of at least one of the first lens, element, the second lens element, the third lens element, the fourth lens element and the fifth lens element, as taught by Tsai, for the purpose of reducing the incident angle of the off-axis field on the image plane so as to further correct the aberration of the off-axis field as taught by Tsai (paragraph 31).
Additionally Shabtay does not explicitly disclose “|tan(HFOV)| ≤0.29.”
Suzuki teaches (Example 10, Table 10, Figure 15) “A photographing optical lens assembly (Fig. 15, Table 10, see col. 14 lines 47-52 “imaging lens”) … comprising five lens elements (L1, L2, L3, L41 and L42), the five lens elements being, in order from an object side to an image side along an optical axis (from left to right along the optical axis thereof in Fig. 15):
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L41) and a fifth lens element (L42); each of the five lens elements having an object-side surface facing towards the object side and an image-side surface facing towards the image side (the object-side and image-side surfaces thereof);
wherein the first lens element has positive refractive power (see shape in Fig. 15, and data thereof in Table 10, the focal length of L1 can be estimated therefrom to be about 12.37 mm, which is positive); …

wherein a sum of axial distances between every two of the lens elements of the photographing optical lens assembly that are adjacent to each other is                         
                            
                                ∑
                                
                                    AT
                                
                            
                        
                     (this sum is 3.85 mm given the data in Table 10, i.e. the sum of the distances of surfaces 3,5 and 7), an axial distance between an image-side surface of the fifth lens element and an image surface is BL (this distance is the sum of the distances of surfaces 10-12 in Table 10, and thus equal to 4.27), … a half of a maximum field of view of the photographing optical lens assembly is HFOV, and the following conditions are satisfied:
… |tan(HFOV)|<0.29 (col. 16 lines 55-59 teach that ω is the half angle of view.” Table 10 ω=11.8º, and thus |tan(HFOV)|=0.21 which is in the claimed range.).”

Thus Shabtay differs from the claimed invention in that Shabtay does not explictly teach that |tan(HFOV)|<0.50, just that it HFOV should be narrow, narrower than 35-40º.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the tele lens module of Shabtay to have a HFOV, such that |tan(HFOV)|<0.29, similar to 0.21 taught by Suzuki, in order to achieve a narrower field of view for the tele lens than for the wide angle lens as taught by Shabtay (e.g. paragraph 18) and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 2, the Shabtay-Tsai-Teraoka-Suzuki combination introduced above, teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein the second lens element has negative refractive power (see shape in Fig. 10A, and data thereof in Table 2, the focal length of L2 can be estimated therefrom using a matrix calculation to be about -8.43 mm which is negative)”. However, Shabtay Fig. 10a does not teach “wherein the fourth lens element has positive refractive power.”
Teraoka teaches a five lens photographing optical assembly, with first lens positive, second negative, and the second lens thicker than the fourth lens (see Fig. 14 and Table 7, paragraph 138) “where the fourth lens has positive refractive power (see positive f4 in Table 11).”
Teraoka further teaches (paragraph 143) “It is to be understood, however, that even though numerous characteristics and advantages of the present embodiments have been set forth in the foregoing description, together with details of the structures and functions of the embodiments, the disclosure is illustrative only, and changes may be made in detail, especially in matters of shape, size, and arrangement of parts”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the +-+-+ 5 lens configuration of Shabtay to a 5 lens configuration with a negative 4th lens, such as the +-++- configuration of Embodiment 4 of Teraoka, because Teraoka discloses that the details such as the arrangement of parts in a five lens assembly are within ordinary skill to change.
To explain further, one would have been motivated to make such a replacement of art-recognized equivalent 5 lens assembly power configurations because Shabtay discloses the claimed invention except that +-+-+ is used instead of +-++-. Teraoka shows that +-++- is an equivalent structure in the art for lens assemblies of 5 lenses. Therefore, because these two choices of the order and arrangement of the lenses were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a configuration where fourth and fifth lenses are +- for an arrangement where the fourth and fifth lenses are -+. 
Regarding claim 3, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1” and Shabtay further teaches “wherein the third lens element has positive refractive power (The focal length of the third lens can be estimated from the data in Table 2 using a matrix calculation to be f3=12.91, which is positive).”
Regarding claim 4, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “The photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein the second lens element has the image-side surface being concave in a paraxial region thereof (see image-side surface of L2 in Fig. 10A and positive sign of surface #5 in Table 2); the third lens element has the object-side surface being convex in a paraxial region thereof (see shape of the object-side surface of L3 in Fig. 10A and the positive sign of surface #6 in Table 2).”

Regarding claim 5, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “The photographing optical lens assembly of claim 1,” and Shabtay teaches “wherein the fifth lens element has an image-side surface being concave in a paraxial region thereof (see Fig. 10a and Table 2 surface 11, which is the image-side surface of the fifth lens element in the paraxial region and is concave).”
However, Shabtay fails to explicitly teach “the fifth lens element has an image-side surface … comprising at least one convex shape in an off-axis region thereof.” In other words, Shabtay fails to explicitly teach the fifth lens element has an image-side surface being concave in a paraxial region thereof and an inflection point.”
Tsai teaches " at least one of the object-side surface and the image-side surface of at least one of the lens elements … comprises at least one inflection point (paragraph 31 “At least one inflection point is formed on at least one of the object-side surface and the image-side surface of at least one of the first through fifth lens elements”).”
Tsai further teaches (paragraph 31) “At least one inflection point is formed on at least one of the object-side surface and the image-side surface of at least one of the first through fifth lens elements. Therefore, it is favorable for reducing the incident angle of the off-axis field on the image plane so as to further correct the aberration of the off-axis field.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lens assembly of Shabtay with at least one inflection point on at least one surface of the fifth lens element, as taught by Tsai, for the purpose of reducing the incident angle of the off-axis field on the image plane so as to further correct the aberration of the off-axis field as taught by Tsai (paragraph 31).
Regarding claim 6, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein a curvature radius of the object-side surface of the second lens element is R3 (Table 2, radius of surface #4 R3=4.310708), a curvature radius of the image-side surface of the second lens element is R4 (Table 2 radius of surface #5, R4=2.127431), and the following condition is satisfied:
-10.0 < (R3+R4)/(R3-R4)  (this expression is 2.95 given the values above).”
However, Shabtay fails to teach -10.0 < (R3+R4)/(R3-R4) < 0.20.
Suzuki teaches (Example 10, Table 10, Figure 15) “wherein a curvature radius of the object-side surface of the second lens element is R3 (the curvature radius of surface 4 in Table 10 which is the object-side surface of L2 and which equals -13.25 mm), a curvature radius of the image-side surface of the second lens element is R4 (the curvature radius of surface 5 in Table 10 which is the image-side surface of L2 and which equals -27.13 mm), and the following condition is satisfied:
-10.0 < (R3+R4)/(R3-R4) < 2.0 (this expression is -2.9 given the values above).”

Teroaka teaches a five lens photographing optical assembly, with first lens positive, second negative, and the second lens thicker than the fourth lens (see Fig. 14 and Table 7, paragraph 138) and that  (paragraph 143): “It is to be understood, however, that even though numerous characteristics and advantages of the present embodiments have been set forth in the foregoing description, together with details of the structures and functions of the embodiments, the disclosure is illustrative only, and changes may be made in detail, especially in matters of shape, size, and arrangement of parts”.

Thus Shabtay differs from the claimed invention in that the negative second lens has a convex object surface rather than a concave object surface and that the condition regarding the radii of curvature of the two sides of the negative second lens is not met. 
Suzuki teaches a negative second lens that is concave to the object side, and where -5.0 < (R3+R4)/(R3-R4) < 0.0, namely -2.9.
Teroaka teaches that one of ordinary skill in the art would know that changes may be made in detail, especially in matters of shape, size, and arrangement of parts to a lens assembly of this type.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Shabtay to have a negative second lens with a concave object side with -5.0 < (R3+R4)/(R3-R4) < 0.0 similar to those taught by Suzuki, because such changes are matters of detail of the shape and size of the lens elements, which Teroaka teaches are within ordinary skill. 
To explain further it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose R3 and R4 to have a values such that R3<0 and -5.0 < (R3+R4)/(R3-R4) < 0.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the shapes of the lens elements that are art recognized results effective variable in that they determine the imaging properties and quality of the overall lens assembly. Thus one would have been motivated to optimize the combination of R3 and R4 because they are art-recognized result-effective variables and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
Regarding claim 7, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein a maximum optical effective radius of an object-side surface of the first lens element is Y11 (half of the diameter in Table 2 of surface 2 which would be 2.0 mm), a maximum optical effective radius of the image-side surface of the fifth lens element is Y52 (half of the diameter in Table 2 of surface 11 which would be 2.0 mm), and the following condition is satisfied: 0.55<|Y52/Y11| (|Y52/Y11|=1.0 from these values).”
However, Shabtay does not explicitly teach 0.55<|Y52/Y11|<1.0. Instead teaching 1.0.
Shabtay further teaches that the diameter of the lenses should decrease in size towards the image sensor (paragraph 125).
Thus the prior art and the claim differ in that the value taught in Shabtay is so close that one skilled in the art would have expected them to have the same properties.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of the effective diameters of the first and fifth lenses such of the lens assembly of the combination, such that 0.55<|Y52/Y11|<1.0, because Shabtay teaches that the diameter of the lenses should decrease in size towards the image sensor (paragraph 125). Such a modification would further be obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Regarding claim 8, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein an axial distance between the third lens element and the fourth lens element is T34 (the distance of surface 7 which is 0.604 mm), an axial distance between the fourth lens element and the fifth lens element is T45 (the distance of surface 9 which is 0.082), the sum of axial distances between each of adjacent lens elements of the photographing optical lens assembly is ΣAT (this sum is 1.269 mm given the data in Table 2, i.e. the sum of the distances of surfaces 3,5,7 and 9), the axial distance between the image-side surface of the fifth lens element and the image surface is BL (this distance is the sum of the distances of surfaces 11-14 in Table 2, and thus equal to 7.369), and
the following conditions are satisfied:
0.30 < T34/T45 … (T34/T45=7.36); and
0 < ΣAT/BL ≤ 0.29 (this expression is 0.17 given the values above).”

However, Shabtay does not explicitly teach 0.30≤T34/T45< 3.50.
Tsai Fig. 7, Embodiment 4, Table 7 teaches a five lens assembly, first lens positive, second lens negative “wherein the axial distance between the third lens element and the fourth lens element is T34 (the distance of surface 7 which is 0.121 mm), an axial distance between the fourth lens element and the fifth lens element is T45 (the distance of surface 9 which is 0.050), and the following conditions are satisfied: 
0.30≤T34/T45 < 5.50 (from the values above T34/T45=2.42).”
Teraoka teaches (paragraph 143) “It is to be understood, however, that even though numerous characteristics and advantages of the present embodiments have been set forth in the foregoing description, together with details of the structures and functions of the embodiments, the disclosure is illustrative only, and changes may be made in detail, especially in matters of shape, size, and arrangement of parts”.
Thus Shabtay differs from the claimed invention by the relative spacings between the third, fourth and fifth lenses. Tsai teaches 0.30≤ T34/T45 < 5.50 (T34/T45=2.42), and Teraoka teaches that the details of the arrangements, shapes and sizes of the lenses in such a five lens system may be changed.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimizes the sizes, shapes and arrangements of Shabtay as taught by Teraoka such that 0.30≤T34/T45 < 3.50 as taught by Tsai since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein a focal length of the first lens element is f1 (the focal length of L1 can be estimated from the data in Table 2 to be about 9.92 mm), a focal length of the fourth lens element is f4 (the focal length of L4 can be estimated from the data in Table 2 to be about -26.76 mm), a maximum optical effective radius of the image-side surface of the fifth lens element is Y52 (half of the diameter in Table 2 of surface 11 which would be 2.0 mm), an entrance pupil diameter of the photographing optical lens assembly is EPD (the diameter of aperture 218, surface 1, which is 4.0 mm), and the following conditions are satisfied:
0 < |f1/f4| < 0.75 (|f1/f4|=0.37 given the values above); and
0.30 < |(2xY52)/EPD| … (|(2xY52)/EPD| = 1.0 from these values).”
However, Shabtay does not explicitly teach 0.30<|(2xY52/EPD|<1.0. Instead teaching 1.0.
Shabtay further teaches that the diameter of the lenses should decrease in size towards the image sensor (paragraph 125).
Thus the prior art and the claim differ in that the value taught in Shabtay is so close that one skilled in the art would have expected them to have the same properties.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of the effective diameters of the first and fifth lenses such of the lens assembly of the combination, such that 0.30<|(2xY52/EPD)|<1.0, because Shabtay teaches that the diameter of the lenses should decrease in size towards the image sensor (paragraph 125). Such a modification would further be obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Regarding claim 10, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein the refractive power of the first lens element is P1, the refractive power of the second lens element is P2, the refractive power of the third lens element is P3, the refractive power of the fourth lens element is P4, a refractive power of the fifth lens element is P5 (The focal lengths of the five lenses can be estimated from Table 2 to be f1=9.92, f2=-8.43, f3=12.91, f4=-26.76, f5=15.105. The refractive powers of each of the elements are equal to the inverse of their focal lengths.), and the following conditions are satisfied:
|P1|> |P3| (f1=9.92, f3=12.91 so |P1|>|P3|);
|P1|> |P4| (f1=9.92, f4=-26.76 so |P1|>|P4|);
|P1|> |P5| (f1=9.92, f5=15.105 so |P1|>|P5|);
|P2|> |P3| (f2=-8.43, f3=12.91 so |P2|>|P3|);
|P2|> |P4| (f2=-8.43, f4=-26.76 so |P2|>|P4|); and
|P2|> |P5| (f2=-8.43, f5=15.105 so |P2|>|P5|).”

Regarding claim 15, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “further comprising at least one reflective element on the optical axis (paragraph [0088]: “Camera 200 further comprises a first flat reflecting element (e.g. mirror or prism) 226 inserted in a “Tele” optical path.”).”
Regarding claim 16, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1” and Shabtay further teaches “An image capturing apparatus (tele sub-camera 204), comprising: the photographing optical lens assembly of claim 1 (see combination for claim 1 above); and
an image sensor (Tele sensor 224) disposed on the image surface of the photographing optical lens assembly (that is where the image sensor of a camera is placed by definition).”
Regarding claim 17, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the image capturing apparatus of claim 16” and Shabtay further teaches “An electronic device (camera 200).”

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay et al. USPGPub 2016/0044250 A1 (hereafter Shabtay) in view of Tsai et al. USPGPub 2014/0300975 (hereafter Tsai), Teraoka USPGPub 2014/0233111 (hereafter Teraoka) and Suzuki  et al. US 7,889,442 B2 (hereafter Suzuki) as applied to claim 1 above, and further in view of Asami US 7982976 (cited in an IDS, hereafter Asami, cited in an IDS).
Regarding claim 11, the Shabtay-Tsai-Teraoka-Suzuki combination teaches “the photographing optical lens assembly of claim 1,” and Shabtay further teaches “wherein … both of the object-side surface and the image-side surface of each of the lens elements of the photographing optical lens assembly are aspheric (see aspheric data of surfaces 2-11 in Table 3, which are all of the lens surfaces in Table 2); the photographing optical lens assembly further comprises:
an aperture stop (aperture stop 218, surface 1), wherein an axial distance between the aperture stop and the image-side surface of the fifth lens element is SD (SD=4.961 from the data in Table 2), an axial distance between the object-side surface of the first lens element and the image-side surface of the fifth lens element is TD (TD=5.285 from the data in Table 2), and the following condition is satisfied:
0.60 < SD/TD < 0.98 (SD/TD=0.93 given these values).”
However, Shabtay fails to explicitly teach “the five lens elements of the photographing optical lens assembly are made of plastic material.”
Asami teaches (col. 10, lines 44-50) “plastic may be used as a material of the lens in order to fabricate the aspheric surface with higher precision.”
Tsai teaches “and all of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element are made of plastic materials (paragraph 46: “the lens elements can be made of plastic or glass material. When the lens elements are made of plastic material, the manufacturing cost thereof can be decreased.” See also the 5th embodiment Table 9, the material of all of the lenses is plastic).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the materials of the lenses in the Shabtay combination to be plastic as taught by Tsai, because Asami teaches that plastic lenses are easier to make aspheric with high precision (Asami col. 10 lines 44-50) and Tsai teaches that plastic lenses decrease manufacturing costs (Tsai paragraph 46) and further since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Regarding claim 12, the Shabtay-Tsai-Teraoka-Suzuki combination teaches the photographing optical lens assembly of claim 1, and Shabtay further teaches “wherein … lens elements have an Abbe number smaller than 30.0 (L2 and L4 have Abbe numbers of 23.9718 which is less than 30); there is an air space between each of adjacent lens elements of the photographing optical lens assembly (see the spaces between each of the lenses on axis in Fig. 10a, and .distances 3, 5, 7 and 9 in Table 2).”
However, Shabtay fails to teach “wherein at least three of the five lens elements have an Abbe number smaller than 30.0.”
Asami teaches both an embodiment, Example 13, with two lens elements with Abbe number smaller than 30.0, like that of Shabtay, and an embodiment Example 12, with three lens elements with Abbe number less than 30.0 (see Fig. 28).
Thus discloses the claimed invention except that a five lens assembly with two low Abbe number lenses is used instead of a five lens assembly with three low Abbe number lenses. Asami shows that a five lens assembly with three low Abbe number lenses is an equivalent structure in the art. Therefore, because these two five lens assemblies were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a configuration with three low Abbe numbers for a configuration with two low Abbe numbers.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay et al. USPGPub 2016/0044250 A1 (hereafter Shabtay) in view of Tsai et al. USPGPub 2014/0300975 (hereafter Tsai), Teraoka USPGPub 2014/0233111 (hereafter Teraoka) and Suzuki  et al. US 7,889,442 B2 (hereafter Suzuki) as applied to claim 1 above, and further in view of Chen USPGPub 2014/0139933 (hereafter Chen, cited in an IDS).
Regarding claim 13, the Shabtay-Tsai-Teraoka-Suzuki combination teaches the photographing optical lens assembly of claim 1, however, Shabtay does not disclose "wherein a focal length of the photographing optical lens assembly is f, a vertical distance between an inflection point closest to the optical axis on the object-side surface of the fourth lens element and the optical axis is Yc41, a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fourth lens element and the optical axis is Yc42, a vertical distance between an inflection point closest to the optical axis on the object-side or image-side surface of the fourth lens element and the optical axis is Yc4x, and
the following condition is satisfied:
0.05 < (10xYc4x)/f < 2.5, wherein x = 1 or 2
Chen teaches (Embodiment 8, Table 23), a five lens system with first lens positive, second lens negative, “wherein a focal length of the photographing optical lens assembly is f (3.87 mm, Table 23), a vertical distance between an inflection point closest to the optical axis on the object-side surface of the fourth lens element and the optical axis is Yc41(as seen in Fig. 8A, Yc41 is similar to Yc51), a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fourth lens element and the optical axis is Yc42 (as seen in Fig. 8A, Yc42 is similar to Yc51), a vertical distance between an inflection point closest to the optical axis on the object-side or image-side surface of the fourth lens element and the optical axis is Yc4x, and
the following condition is satisfied:
0.05 < (10xYc4x)/f < 2.5, wherein x = 1 or 2 (Table 23 Yc51/f=0.24, thus (10 x Yc51)/f=2.4 which is within the claimed range. Since Yc41 and Yc42 are similar to Yc51 in Fig. 8A (10xYc4x)/f is close to 2.4).”
Furthermore Chen teaches (paragraph 46): “When the relation of 0.1< Yc51/f<0.7 is satisfied, it is favorable for reducing the angle of incidence onto the image sensor from the off-axis field and further correcting the aberration of off-axis field.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the fifth lens of the Shabtay combination with a critical point where 0.05<(10 x Yc4x)/f<2.5, such as (10 x Yc4x)/f is about 2.4 as taught by Chen for the purpose of favorably reducing the angle of incidence onto the image sensor from the off-axis field and further correcting the aberration of off-axis field as taught by Chen (paragraph 46).
Regarding claim 14, the Shabtay-Tsai-Teraoka-Suzuki combination teaches the photographing optical lens assembly of claim 1, however, Shabtay does not disclose “wherein a focal length of the photographing optical lens assembly is f, a vertical distance between an inflection point closest to the optical axis on the object-side surface of the fifth lens element and the optical axis is Yc51, a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fifth lens element and the optical axis is Yc52, a vertical distance between an inflection point closest to the optical axis on the object-side or image-side surface of the fifth lens element and the optical axis is Yc5x, and the following condition is satisfied:
0.05 < (10xYc5x)/f < 2.5, wherein x = 1 or 2.”
Chen teaches (Embodiment 8, Table 23), a five lens system with first lens positive, second lens negative, “wherein a focal length of the photographing optical lens assembly is f (3.87 mm, Table 23), a vertical distance between an inflection point closest to the optical axis on the object-side surface of the fifth lens element and the optical axis is Yc51(Yc51 in Table 23), a vertical distance between an inflection point closest to the optical axis on the image-side surface of the fourth lens element and the optical axis is Yc52 (as seen in Fig. 8A, Yc52 is similar to Yc51), a vertical distance between an inflection point closest to the optical axis on the object-side or image-side surface of the fourth lens element and the optical axis is Yc5x, and
the following condition is satisfied:
0.05 < (10xYc5x)/f < 2.5, wherein x = 1 or 2 (Table 23 Yc51/f=0.24, thus (10 x Yc51)/f=2.4 which is within the claimed range. Since Yc52 is similar to Yc51 in Fig. 8A (10xYc52)/f is close to 2.4).”
Furthermore Chen teaches (paragraph 46): “When the relation of 0.1< Yc51/f<0.7 is satisfied, it is favorable for reducing the angle of incidence onto the image sensor from the off-axis field and further correcting the aberration of off-axis field.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the fifth lens of the Shabtay combination with a critical point where 0.05<(10 x Yc5x)/f<2.5, such as (10 x Yc51)/f = 2.4 as taught by Chen for the purpose of favorably reducing the angle of incidence onto the image sensor from the off-axis field and further correcting the aberration of off-axis field as taught by Chen (paragraph 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872